[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendant's, Aetna Casualty and Surety Company/The Standard Fire Insurance Company, motion for summary judgment is hereby granted.
The court finds that the area where the plaintiff's vessel sank was specifically excluded from the policy. Also, the plaintiff stated on his application that he would not sail the vessel to the area of the Virgin Islands where it sank.
There is no material issue of fact regarding coverage for the damages claimed.
The plaintiff's assertions that an agent for this defendant told the plaintiff's son that the vessel was covered while in the Virgin Islands cannot create coverage where none existed. CT Page 10771
The motion for summary judgment is hereby granted as to all counts against the defendant Aetna.
HURLEY, J.